Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species II, Figures 3A in the reply filed on April 21, 2022, is acknowledged.  The traversal is on the ground(s) that Figure 4 should be included in the elected species and Examiner agrees.  Elected Species II includes Figures 3A and 4, in addition to the Figures 1, 5A and 5B.  Claim 8 is withdrawn by the Applicant and Claims 15-17 are further withdrawn by the Examiner as being directed to non-elected subject matter.  Claims 1-7, 9-14 and 18-20 are pending.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of malleable dust flaps from Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,651,343 to Huang (Huang) in view of US Patent No. 9,349,492 to Ganus (Ganus).

    PNG
    media_image1.png
    358
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    794
    454
    media_image2.png
    Greyscale


Regarding Claim 1:  Huang discloses a suspension system for a personal radiation garment, said suspension system comprising: a ceiling mount (See Annotated Fig. A); a drop tube (See Annotated Fig. A) having a first end that is in communication with the ceiling mount; at least one extension arm (See Annotated Fig. A) that is in a perpendicular orientation to the drop tube; a joint (See Annotated Fig. A) that is interposed between a second end of the drop tube and a first end of the at least one extension arm, said joint (See Annotated Fig. A) including a rotary bearing to rotate each of the at least one extension arm 360 degrees axially.
 Huang does not disclose a suspension assembly that is disposed along a distal end and includes a hoist and cable.  However, Ganus teaches a suspension assembly (See Annotated Fig. B) that is disposed along a distal end of the at least one extension arm, said assembly including at least one hoist (See Annotated Fig. B) having a first cable (7B); and a suit coupler (See Annotated Fig. B) that is in communication with each of the at least one cable, said coupler being configured to engage a personal radiation garment, wherein the suspension assembly is rotatably connected (See Figure 7 of Ganus showing the rotational connection of the suspension assembly) to the distal end of the at least one extension arm.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Huang by using a suspension assembly similar to that taught by Ganus to provide a zero-gravity balancing of garment to allow the user to move up and down and not bear a significant portion of the garment’s weight.
Regarding Claim 4:  Huang discloses a system of claim 1, wherein the at least one extension arm comprises a plurality of extension arms (See Annotated Fig. A); and each of the plurality of extension arms are connected by additional joints (See Annotated Fig. A) and are configured to independently rotate 360 degrees axially.  
Regarding Claim 5:  Huang does not disclose a housing; however, Ganus teaches a system wherein the suspension assembly includes a housing (See Annotated Fig. B) having a bottom wall (See Annotated Fig. B), a side wall, and a top wall that define an interior space (See Annotated Fig. B); and an aperture (See Annotated Fig. B) that is disposed along the bottom wall.
Regarding Claim 6:  Huang does not disclose a housing; however, Ganus teaches a system wherein each of the at least one hoist is secured within the interior space of the housing (See Annotated Fig. B); and the first cable extends through the aperture (See Annotated Fig. B).  
Regarding Claim 7:  Huang does not disclose an adjustable tensioner; however, Ganus teaches a system wherein the at least one hoist includes an adjustable tensioner (See Col. 6, lines 1-3 discussing the fine-tuning).
Regarding Claim 18:  Huang does not disclose a housing; however, Ganus teaches a system of claim 1, wherein the suspension assembly includes a housing (See Annotated Fig. B) having an interior space (See Annotated Fig. B), and wherein each of the at least one hoist is positioned within the interior space.
Regarding Claim 19:  Huang does not disclose a housing; however, Ganus teaches a system of claim 18, further comprising: at least one opening (See Annotated Fig. B) that is positioned along a bottom end of the housing at a location adjacent to each of the at least one hoist, each of the at least one opening including a size that is suitable for receiving a cable (See Annotated Fig. B) that is attached to one of the at least one hoist.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Huang in view of Ganus and in further view of Ingersoll Rand’s line of Equal Air Balancers.
Regarding Claims 9-14:  Ganus does not disclose a motor, however, Ingersoll Rand produces a long line of balancers that include the features recited in Claims 9-14.  Specifically, the Ingersoll Rand balancers disclose balancers with different motors, controllers and switches.1  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Huang in view of Ganus by using the features similar to those taught by the Ingersoll Rand balancers to enable a user to more easily balance and life a load. 
Allowable Subject Matter
Claims 2, 3, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 8933426, 8558204.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.ingersollrand.com/en-us/lifting-equipment-material-handling/products/air-electric-and-mechanical-balancers/ea-balancers.html.